UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 19, 2010 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) Two International Place, Boston, Massachusetts 02110 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 13 INFORMATION INCLUDED IN THE REPORT Item 2.02. Results of Operations and Financial Condition Registrant has reported its results of operations for the three and six months ended April 30, 2010, as described in Registrants news release dated May 19, 2010, a copy of which is furnished herewith as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits Exhibit No. Document 99.1 Press release issued by the Registrant dated May 19, 2010. Page 2 of 13 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: May 19, 2010 /s/ Robert J. Whelan Robert J. Whelan, Chief Financial Officer Page 3 of 13 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 Copy of Registrant's news release dated May 19, 2010. Page 4 of 13 Exhibit 99.1 Contact: Robert Whelan - 617.482.8260 rwhelan@eatonvance.com EATON VANCE CORP. REPORT FOR THE THREE AND SIX MONTHS ENDED APRIL 30, 2010 Boston, MA, May 19, 2010 - Eaton Vance Corp. (NYSE: EV) reported earnings per diluted share of $0.29 for the second quarter of fiscal 2010 compared to earnings per diluted share of $0.21 in the second quarter of fiscal 2009 and $0.37 in the first quarter of fiscal 2010. Earnings were reduced approximately $0.07 per diluted share in the second quarter of fiscal 2010 and approximately $0.02 per diluted share in the first quarter of fiscal 2010 by adjustments in connection with an increase in the estimated redemption value of non-controlling interests redeemable at other than fair value, as required following adoption in fiscal 2010 of a new accounting standard on non-controlling interests. The Company earned $0.66 per diluted share in the first six months of fiscal 2010 compared to $0.42 per diluted share in the first six months of fiscal 2009. Net inflows of $5.3 billion into long-term funds and separate accounts in the second quarter of fiscal 2010 compare to net inflows of $0.8 billion in the second quarter of fiscal 2009 and $3.0 billion in the first quarter of fiscal 2010. The Companys annualized internal growth rate for the quarter was 13 percent. Assets under management on April 30, 2010 were $176.2 billion, an increase of 39 percent over the $127.2 billion of managed assets as of April 30, 2009 and an increase of nine percent over the $161.6 billion of managed assets as of January 31, 2010. The $5.3 billion of net inflows in the second quarter rank this among the highest growth periods in Company history, said Thomas E. Faust Jr., Chairman and Chief Executive Officer. Growth in managed assets resulting from strong net sales and market appreciation positions the Company for continued improvement in financial performance. Comparison to Second Quarter of Fiscal 2009 Long-term fund net inflows of $3.2 billion in the second quarter of fiscal 2010 compare to $0.7 billion of long-term fund net inflows in the second quarter of fiscal 2009, and reflect $8.5 billion of fund sales and other inflows and $5.3 billion of fund redemptions. Institutional and high-net-worth separate account net inflows in the second quarter of fiscal 2010 were $1.5 billion, consisting of gross inflows of $3.6 billion offset by $2.1 Page 5 of 13 billion of outflows. In the second quarter of fiscal 2009, inflows of $1.6 billion in institutional and high-net-worth separate accounts were offset by outflows of $1.6 billion. Retail managed account net inflows were $0.5 billion in the second quarter of fiscal 2010 compared to $0.1 billion in the second quarter of fiscal 2009. Retail managed accounts gross inflows of $1.8 billion in the second quarter of fiscal 2010 decreased from the $2.2 billion of inflows in the second quarter of fiscal 2009, while outflows of $1.3 billion in the second quarter of fiscal 2010 decreased from outflows of $2.1 billion in the second quarter of fiscal 2009. Tables 1-4 on page 7 summarize the Companys assets under management and asset flows by investment category. Revenue in the second quarter of fiscal 2010 increased $74.6 million, or 38 percent, to $273.0 million from revenue of $198.4 million in the second quarter of fiscal 2009. Investment advisory and administration fees increased 39 percent to $212.1 million, reflecting a 40 percent increase in average assets under management. Distribution and underwriter fees increased 32 percent due to an increase in average fund assets that pay these fees. Service fee revenue increased 34 percent due to an increase in average fund assets subject to service fees. Other revenue, which increased by $0.8 million, included $0.2 million of net realized and unrealized gains on investments of consolidated funds in the second quarter of fiscal 2010 compared to $0.3 million of net realized and unrealized losses on investments of consolidated funds in the second quarter of fiscal 2009. Operating expenses increased $38.6 million, or 25 percent, to $191.9 million in the second quarter of fiscal 2010 compared to operating expenses of $153.3 million in the second quarter of fiscal 2009. Compensation expense increased 31 percent due to increases in employee headcount and base salaries, adjusted operating income-based bonus accruals, sales-based incentives and stock-based compensation. Distribution expense increased 43 percent from the prior fiscal years second quarter due primarily to increases in asset- and sales-based distribution expenses, including intermediary marketing support payments, Class C distribution fees, payments made under certain closed-end fund compensation agreements and commissions paid on certain sales of Class A shares. Service fee expense increased 42 percent, in line with the increase in assets subject to service fees. Amortization of deferred sales commissions decreased 12 percent, consistent with an overall declining trend in Class B fund share sales and assets. Fund expenses increased 16 percent in the second quarter of fiscal 2010 compared to the second quarter of fiscal 2009, primarily reflecting an increase in fund-related expenses offset by a decrease in subadvisory expenses related to certain sub-advisory agreements that were terminated in the fourth quarter of fiscal 2009. Other expenses increased one percent, primarily due to increases in information technology expenses, consulting expenses and travel expenses offset by a decrease in facilities expenses. Operating income in the second quarter of fiscal 2010 was $81.1 million, an increase of 80 percent over operating income of $45.1 million in the second quarter of fiscal 2009. Page 6 of 13 In evaluating operating performance, the Company considers operating income and net income, which are calculated on a basis consistent with accounting principles generally accepted in the United States of America (GAAP), as well as adjusted operating income, a non-GAAP performance measure. Adjusted operating income is defined as operating income excluding the results of consolidated funds and adding back closed-end fund structuring fees, stock-based compensation, write-offs of intangible assets and other items that we consider non-operating in nature. The Company believes that adjusted operating income is a key indicator of the Companys ongoing profitability and therefore uses this measure as the basis for calculating performance-based management incentives. Adjusted operating income is not, and should not be construed to be, a substitute for operating income computed in accordance with GAAP. However, in assessing the performance of the business, management and the Board of Directors look at adjusted operating income as a measure of underlying performance, since operating results of consolidated funds and amounts resulting from one-time events do not necessarily represent normal results of operations. In addition, when assessing performance, management and the Board look at performance both with and without stock-based compensation, a non-cash operating expense. Adjusted operating income of $92.4 million in the second quarter of fiscal 2010 was 68 percent higher than the $55.0 million of adjusted operating income in the second quarter of fiscal 2009. The Companys adjusted operating margin improved to 33.9 percent in the second quarter of fiscal 2010 from 27.7 percent in the second quarter of fiscal 2009. The following table provides a reconciliation of operating income to adjusted operating income for the periods presented: Reconciliation of Operating Income to Adjusted Operating Income For the Three Months Ended April January April % Change Q2 2010 to Q2 2010 to (in thousands) Q1 2010 Q2 2009 Operating income $81,089 $87,347 $45,123 (7)% 80% Operating income of consolidated funds (446) (1,555) 151 (71)% NM Stock-based 11,761 13,284 9,682 (11)% 21% compensation Adjusted operating $92,404 $99,076 $54,956 (7)% 68% income Interest income in the second quarter of fiscal 2010 decreased 14 percent from the second quarter of fiscal 2009 due to lower effective interest rates earned on cash balances. In the second quarter of fiscal 2010, the Company recognized $1.6 million of net realized and unrealized gains on separate account and corporate investments compared to $1.6 million of net realized and unrealized gains on separate account investments and $1.2 million of impairment losses on investments in collateralized debt Page 7 of 13 obligation entities in the second quarter of fiscal 2009. The Companys effective tax rate, calculated as a percentage of income before income taxes and equity in net income (loss) of affiliates, was 38.4 percent and 28.6 percent in the second quarter of fiscal 2010 and fiscal 2009, respectively. The increase in the Companys effective tax rate was due primarily to the execution of a state voluntary disclosure agreement in the second quarter of fiscal 2009 that resulted in a net reduction in the Companys income tax expense of $3.4 million. Net income attributable to non-controlling interests in the second quarter of fiscal 2010 increased $8.8 million over the second quarter of fiscal 2009, reflecting the adoption of a new accounting pronouncement in fiscal 2010 that requires changes in the estimated redemption value of non-controlling interests redeemable at other than fair value to be recognized in net income attributable to non-controlling interests. Net income attributable to Eaton Vance Corp. shareholders in the second quarter of fiscal 2010 was $36.0 million, compared to net income attributable to Eaton Vance Corp. shareholders of $25.8 million in the second quarter of fiscal 2009. Comparison to First Quarter of Fiscal 2010 Revenue in the second quarter of fiscal 2010 increased $1.0 million to $273.0 million from $272.0 million in the first quarter of fiscal 2010. Investment advisory and administration fees increased one percent to $212.1 million, reflecting a six percent increase in average assets under management offset by a decrease in the number of quarterly fee days and a reduction in performance-related fees payable on an annual basis. Distribution and underwriter fees decreased one percent due to a decrease in the number of fee days in the quarter, partially offset by an increase in average fund assets that pay these fees. Service fee revenue increased one percent due to an increase in average fund assets subject to service fees, also partially offset by the decrease in the number of fee days in the quarter. Other revenue, which decreased by $0.9 million over the prior quarter, included $0.2 million of net realized and unrealized gains on investments of consolidated funds recognized in the second quarter of fiscal 2010 compared to $1.4 million of net realized and unrealized gains on investments of consolidated funds in the first quarter of fiscal 2010. Operating expenses increased $7.2 million, or four percent, to $191.9 million in the second quarter of fiscal 2010 from $184.7 million in the first quarter of fiscal 2010. Compensation expense increased one percent, reflecting increases in employee headcount, base salaries, severance accruals and sales-based incentives offset by a decrease in stock-based compensation and adjusted operating income-based bonus accruals. Distribution expense increased five percent from the prior fiscal quarter, reflecting an increase in asset- and sales-based distribution expenses, including commissions paid on certain sales of Class A shares, an increase in Class C distribution fees and an increase in intermediary marketing support payments. Service fee expense increased five percent, in line with the increase in assets subject to service fees. Fund expenses increased 19 percent from the first quarter of fiscal 2010 due to an increase in institutional fund expenses borne by the Company. Other expenses Page 8 of 13 increased six percent due to increases in travel, facilities, information technology and consulting expenses. Operating income in the second quarter of fiscal 2010 was $81.1 million, a decrease of seven percent over operating income of $87.3 million in the first quarter of fiscal 2010. The Companys adjusted operating margin decreased to 33.9 percent in the second quarter of fiscal 2010 from 36.4 percent in the first quarter of fiscal 2010. Adjusted operating income of $92.4 million in the second quarter of fiscal 2010 was seven percent lower than the $99.1 million of adjusted operating income in the first quarter of fiscal 2010. Interest income in the second quarter of fiscal 2010 decreased seven percent from the first quarter of fiscal 2010 due to lower average cash balances. In the second quarter of fiscal 2010, the Company recognized $1.6 million of net realized and unrealized gains on separate account and corporate investments. In the first quarter of fiscal 2010, the Company recognized $2.5 million of net realized and unrealized gains on separate account investments. The Companys effective tax rate, calculated as a percentage of income before income taxes and equity in net income (loss) of affiliates, was 38.4 percent in the second quarter and first quarter of fiscal 2010. Net income attributable to non-controlling interests in the second quarter of fiscal 2010 increased $4.7 million over the prior quarter, reflecting adjustments made in the second quarter of fiscal 2010 to the carrying value of non-controlling interests redeemable at other than fair value. Net income attributable to Eaton Vance Corp. shareholders in the second quarter of fiscal 2010 was $36.0 million compared to net income attributable to Eaton Vance Corp. shareholders of $46.2 million in the first quarter of fiscal 2010. Cash and cash equivalents and short-term investments totaled $323.7 million as of April 30, 2010 compared to $360.5 million on October 31, 2009. The Company used $78.0 million to fund share repurchases and paid $74.1 million of common share dividends over the past twelve months. There were no outstanding borrowings against the Companys $200.0 million credit facility on April 30, 2010. During the first six months of fiscal 2010, the Company used $44.6 million to repurchase and retire approximately 1.4 million shares of its Non-Voting Common Stock under its repurchase authorizations. Approximately 7.1 million shares remain of the current 8.0 million share repurchase authorization. Eaton Vance Corp. is one of the oldest investment management firms in the United States, with a history dating back to 1924. Eaton Vance and its affiliates offer individuals and institutions a broad array of investment products and wealth management solutions. The Companys long record of providing exemplary service and attractive returns through a variety of market conditions has made Eaton Vance the investment manager of choice for many of todays most discerning investors. For more information about Eaton Vance, visit www.eatonvance.com . Page 9 of 13 This news release contains statements that are not historical facts, referred to as forward-looking statements. The Companys actual future results may differ significantly from those stated in any forward-looking statements, depending on factors such as changes in securities or financial markets or general economic conditions, client sales and redemption activity, the continuation of investment advisory, administration, distribution and service contracts, and other risks discussed from time to time in the Companys filings with the Securities and Exchange Commission. Page 10 of 13 Eaton Vance Corp. Summary of Results of Operations (in thousands, except per share figures) (unaudited) Three Months Ended Six Months Ended % Change % Change April 30, January 31, April 30, Q2 2010 to Q2 2010 to April 30, April 30, Q1 2009 Q2 2009 % Change Revenue: Investment advisory and administration fees $ 212,141 $ 210,387 $ 153,158 1 % 39 % $ 422,528 $ 313,670 35 % Distribution and underwriter fees 24,666 25,034 18,719 (1) 32 49,700 39,802 25 Service fees 34,453 33,990 25,641 1 34 68,443 53,241 29 Other revenue 1,693 2,624 871 (35) 94 4,317 1,147 276 Total revenue 272,953 272,035 198,389 0 38 544,988 407,860 34 Expenses: Compensation of officers and employees 88,089 86,874 67,237 1 31 174,963 136,863 28 Distribution expense 30,598 29,111 21,451 5 43 59,709 43,507 37 Service fee expense 29,593 28,136 20,827 5 42 57,729 43,876 32 Amortization of deferred sales commissions 8,376 7,959 9,523 5 (12) 16,335 19,080 (14) Fund expenses 5,103 4,293 4,384 19 16 9,396 9,416 (0) Other expenses 30,105 28,315 29,844 6 1 58,420 57,996 1 Total expenses 191,864 184,688 153,266 4 25 376,552 310,738 21 Operating Income 81,089 87,347 45,123 (7) 80 168,436 97,122 73 Other Income/(Expense): Interest income 716 770 828 (7) (14) 1,486 2,099 (29) Interest expense (8,411) (8,416) (8,407) - - (16,827) (16,823) 0 Realized gains (losses) on investments (251) 1,748 (1,256) NM (80) 1,497 (2,386) NM Unrealized gains on investments 1,802 793 2,839 127 (37) 2,595 3,153 (18) Foreign currency gains (losses) 200 134 (25) 49 NM 334 36 828 Impairment losses on investments - - (1,162) - NM - (1,268) NM Income Before Income Taxes and Equity in Net Income (Loss) of Affiliates 75,145 82,376 37,940 (9) 98 157,521 81,933 92 Income Taxes (28,880) (31,645) (10,866) (9) 166 (60,525) (28,326) 114 Equity in Net Income (Loss) of Affiliates, Net of Tax (281) 814 (108) NM 160 533 (1,341) NM Net Income 45,984 51,545 26,966 (11) 71 97,529 52,266 87 Net Income Attributable to Non-Controlling Interests (9,984) (5,303) (1,213) 88 723 (15,287) (1,816) 742 Net Income Attributable to Eaton Vance Corp. Shareholders $ 36,000 $ 46,242 $ 25,753 (22) 40 $ 82,242 $ 50,450 63 Earnings Per Share Attributable to Eaton Vance Corp. Shareholders: Basic $ 0.30 $ 0.39 $ 0.22 (23) 36 $ 0.69 $ 0.43 60 Diluted $ 0.29 $ 0.37 $ 0.21 (22) 38 $ 0.66 $ 0.42 57 Dividends Declared, Per Share $ 0.160 $ 0.160 $ 0.155 - 3 $ 0.320 $ 0.310 3 Weighted Average Shares Outstanding: Basic 116,565 116,603 115,965 (0) 1 116,557 115,936 1 Diluted 123,515 122,920 119,432 0 3 123,218 119,075 3 Page 11 of 13 Eaton Vance Corp. Balance Sheet (in thousands, except per share figures) (unaudited) April 30, October 31, ASSETS Current Assets: Cash and cash equivalents $ 323,715 $ 310,586 Short-term investments - 49,924 Investment advisory fees and other receivables 118,048 107,975 Note receivable from affiliate 2,500 - Other current assets 40,823 19,677 Total current assets 485,086 488,162 Other Assets: Deferred sales commissions 51,469 51,966 Goodwill 135,786 135,786 Other intangible assets, net 76,926 80,834 Long-term investments 191,206 133,536 Deferred income taxes 112,447 97,044 Equipment and leasehold improvements, net 73,022 75,201 Note receivable from affiliate - 8,000 Other assets 4,313 4,538 Total other assets 645,169 586,905 Total assets $ 1,130,255 $ 1,075,067 LIABILITIES, TEMPORARY EQUITY AND PERMAMENT EQUITY Current Liabilities: Accrued compensation $ 60,138 $ 85,273 Accounts payable and accrued expenses 58,003 51,881 Dividend payable 18,976 18,812 Deferred income taxes 19,757 15,580 Contingent purchase price liability 5,079 13,876 Other current liabilities 3,873 2,902 Total current liabilities 165,826 188,324 Long-Term Liabilities: Long-term debt 500,000 500,000 Other long-term liabilities 44,170 35,812 Total long-term liabilities 544,170 535,812 Total liabilities 709,996 724,136 Commitments and contingencies - - Temporary Equity: Redeemable non-controlling interests 54,841 43,871 Total temporary equity 54,841 43,871 Permanent Equity: Voting Common stock, par value $0.00390625 per share: Authorized, 1,280,000 shares Issued, 417,863 and 431,790 shares, respectively 2 2 Non-voting common stock, par value $0.00390625 per share: Authorized, 190,720,000 shares Issued, 118,143,629 and 117,087,810 shares, respectively 461 457 Additional paid-in capital 56,346 44,786 Notes receivable from stock option exercises (2,558) (3,078) Accumulated other comprehensive loss (576) (1,394) Retained earnings 311,327 266,196 Total Eaton Vance Corp. shareholders' equity 365,002 306,969 Non-redeemable non-controlling interests 416 91 Total permanent equity 365,418 307,060 Total liabilities, temporary equity and permanent equity $ 1,130,255 $ 1,075,067 Page 12 of 13 Table 1 Asset Flows (in millions) Twelve Months Ended April 30, 2010 (unaudited) Assets 4/30/2009 - beginning of period $ 127,237 Long-term fund sales and inflows 27,895 Long-term fund redemptions and outflows (21,058) Long-term fund net exchanges 627 Institutional/HNW account inflows 14,274 Institutional/HNW account outflows (6,159) Institutional/HNW account net exchanges (579) Retail managed account inflows 7,836 Retail managed account outflows (5,105) Market value change 30,535 Change in cash management funds 743 Net change 49,009 Assets 4/30/2010 - end of period $ 176,246 Table 2 Assets Under Management By Investment Category (in millions) (unaudited) April 30, January 31, % Arpril 30, % 2010 2010 Change 2009 Change Equity Funds $ 60,997 $ 56,606 8% $ 47,137 29% Fixed Income Funds 29,383 26,697 10% 21,251 38% Bank Loan Funds 17,739 16,879 5% 13,786 29% Cash Management Funds 1,524 1,409 8% 781 95% Separate Accounts 66,602 59,993 11% 44,282 50% Total $ 176,245 $ 161,584 9% $127,237 39% Table 3 Asset Flows by Investment Category (in millions) (unaudited) Three Months Ended Six Months Ended April 30, January 31, April 30, April 30, April 30, 2010 2010 2009 2010 2009 Equity fund assets - beginning of period $ 56,606 $ 54,779 $ 46,591 $ 54,779 $ 51,956 Sales/inflows 3,425 3,298 3,513 6,723 8,302 Redemptions/outflows (2,985) (3,180) (3,497) (6,165) (7,027) Exchanges (12) 461 (53) 449 (87) Market value change 3,963 1,248 583 5,211 (6,007) Net change 4,391 1,827 546 6,218 (4,819) Equity assets - end of period $ 60,997 $ 56,606 $ 47,137 $ 60,997 $ 47,137 Fixed income fund assets - beginning of period 26,697 24,970 19,851 24,970 20,382 Sales/inflows 3,827 2,579 1,388 6,406 2,786 Redemptions/outflows (1,678) (1,477) (1,051) (3,155) (2,442) Exchanges (11) 121 57 110 86 Market value change 548 504 1,006 1,052 439 Net change 2,686 1,727 1,400 4,413 869 Fixed income assets - end of period $ 29,383 $ 26,697 $ 21,251 $ 29,383 $ 21,251 Bank loan fund assets - beginning of period 16,879 16,452 12,466 16,452 13,806 Sales/inflows 1,279 948 948 2,227 1,745 Redemptions/outflows (675) (711) (566) (1,386) (2,123) Exchanges 20 6 16 27 (8) Market value change 236 184 922 419 366 Net change 860 427 1,320 1,287 (20) Bank loan assets - end of period $ 17,739 $ 16,879 $ 13,786 $ 17,739 $ 13,786 Long-term fund assets - beginning of period 100,182 96,201 78,908 96,201 86,144 Sales/inflows 8,531 6,825 5,849 15,356 12,833 Redemptions/outflows (5,338) (5,368) (5,114) (10,706) (11,592) Exchanges (3) 588 20 586 (9) Market value change 4,747 1,936 2,511 6,682 (5,202) Net change 7,937 3,981 3,266 11,918 (3,970) Total long-term fund assets - end of period $ 108,119 $ 100,182 $ 82,174 $ 108,119 $ 82,174 Separate accounts - beginning of period 59,993 57,278 42,236 57,278 35,831 Institutional/HNW account inflows 3,571 2,699 1,580 6,269 5,011 Institutional/HNW account outflows (2,053) (1,678) (1,596) (3,731) (2,675) Institutional/HNW account exchanges - (579) - (579) - Institutional/HNW assets acquired 1 - 4,818 Retail managed account inflows 1,801 1,714 2,179 3,515 4,058 Retail managed account outflows (1,258) (1,163) (2,110) (2,421) (3,577) Retail managed accounts acquired 1 - 2,035 Separate accounts market value change 4,548 1,722 1,993 6,271 (1,219) Net change 6,609 2,715 2,046 9,324 8,451 Separate accounts - end of period $ 66,602 $ 59,993 $ 44,282 $ 66,602 $ 44,282 Cash management fund assets - end of period 1,524 1,409 781 1,524 781 Total assets under management - end of period $ 176,245 $ 161,584 $ 127,237 $ 176,245 $127,237 Table 4 Long-Term Fund and Separate Account Net Flows (in millions) (unaudited) Three Months Ended Six Months Ended April 30, January 31, April 30, April 30, April 30, 2010 2010 2009 2010 2009 Long-term funds: Open-end and other funds $ 3,674 $ 2,492 $ 1,932 $ 6,166 $ 4,478 Closed-end funds 152 (21) (124) 131 (574) Private funds (633) (1,014) (1,073) (1,647) (2,663) Institutional/HNW accounts 1,518 1,021 (16) 2,538 2,336 Retail managed accounts 543 551 69 1,094 481 Total net flows $ 5,254 $ 3,029 $ 788 $ 8,282 $ 4,058 1 Tax Advantaged Bond Strategies acquired by Eaton Vance subsidiary, Eaton Vance Management, in December 2008. Page 13 of 13
